Filed 10/4/13 In re A.H. CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re A.H., A Person Coming Under the
Juvenile Court Law.
                                                                     B245679
THE PEOPLE,
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. JJ19710)

         v.

A.H.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County,
Charles R. Scarlett, Judge. Affirmed.
         Adrian K. Panton, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Respondent.
      In the underlying proceeding, the juvenile court sustained a petition
charging appellant A.H. with three counts of assault by means likely to produce
great bodily injury. Appellant’s court-appointed counsel has filed an opening
brief raising no issues. Following our independent examination of the entire
record pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), we conclude
that no arguable issues exist, and affirm.


                RELEVANT PROCEDURAL BACKGROUND
      On September 20, 2012, a petition was filed under Welfare and Institutions
Code section 602, charging appellant, a minor born in 1994, with robbery (Pen.
Code, § 211), attempted robbery (Pen. Code, §§ 221, 664), and assault by means
likely to produce great bodily injury on Joshua C., Armando T., and Antonio V.
(Pen. Code, § 245, subd. (a)(4)). Following the presentation of evidence at the
adjudication hearing, the juvenile court dismissed the robbery and attempted
robbery allegations, sustained the allegations regarding the three counts of assault
by means likely to produce great bodily injury, and determined the offenses to be
felonies. The juvenile court declared appellant to be a ward of the court and
ordered him placed in his home on probation. This appeal followed.


                                      FACTS
      A. Prosecution Evidence
      On March 20, 2012, at approximately 3:30 p.m., Joshua C., Armando T.,
and Antonio V. left their high school to go together to a hamburger stand.
Armando and Antonio walked while Joshua rode a bicycle. Armando had a dark
blue backpack. A group of six to ten black youths approached them and asked




                                             2
whether they were in a gang. Joshua and his friends replied that they were not
gang members.
      Joshua testified that two members of the group tried to “pocket check”
Armando, that is, insert their hands in his pockets to search for valuables.
Armando “smacked” one of them, and both punched Armando in response. When
Joshua jumped off his bicycle to help Armando, two members of the group began
to fight with Joshua. Joshua soon saw someone take his bicycle. He tried to
recover it, but was punched and kicked by several people.
      After the fight ended, the assailants walked away with Joshua’s bicycle. In
an effort to recover the bicycle, he followed them, but they challenged him to fight
for it. Because Joshua’s wrist was badly injured, he retreated. After the fight, he
discovered that his wrist was fractured.
      After the incident, Joshua identified appellant in a photographic lineup as
present during the fight. During the adjudication hearing, he was unable to
identify appellant as one of the persons who hit him or the person who took his
bicycle. Joshua nonetheless testified that appellant was involved in the fight,
stating, “I am sure [appellant] was there.” He further stated, “There was no one
standing to the side to view [the fight]. They were all participating.”
      Armando testified that one of the assailants “pocket checked” him. When
Armando smacked his hand, the person punched him, leaving him dazed. Other
members of the group joined in the fight, pushed Armando to the ground, and
kicked his face, chipping his tooth. Armando was unable to identify appellant as
one of his assailants.
      Antonio testified that after members of the group slapped Armando’s
pocket, they punched Armando, and then attacked Antonio. As result of the fight,
Antonio suffered an eye injury. He was unable to identify any of the attackers.


                                           3
      Los Angeles Police Department Officer Iris Romero testified that after the
attack, Joshua identified appellant as one of his attackers in a photographic lineup.
Romero advised appellant of his Miranda rights and interviewed him regarding
the incident.1 Appellant stated that on March 20, 2012, he left high school and
walked to visit his grandmother. When he and his companions heard derogatory
remarks from three people across the street, a fight began. Appellant fought with
someone wearing a blue backpack. He denied taking anyone’s bicycle.


      B. Defense Evidence
      Appellant presented no evidence.


                                  DISCUSSION
      After an examination of the record, appellant’s court-appointed counsel
filed an opening brief raising no issues and requesting this court to review the
record independently pursuant to Wende. In addition, counsel advised appellant of
his right to submit by supplemental brief any contentions or argument he wished
the court to consider. Appellant has neither presented a brief nor identified any
potential issues. Our examination of the entire record establishes that no arguable
issues exist. (Wende, supra, 25 Cal.3d at p. 441.)




1     Miranda v. Arizona (1966) 384 U.S. 436.


                                          4
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          MANELLA, J.


We concur:




EPSTEIN, P. J.




WILLHITE, J.




                                      5